—Order unanimously affirmed without costs. Memorandum: The record supports Family Court’s determination that extraordinary circumstances justified the award of custody of respondent’s son to petitioner, the child’s cousin. The court properly concluded that extraordinary circumstances existed by virtue of several factors (see, *1019Matter of Hansen v Post, 167 AD2d 702, 703, lv denied 77 NY2d 807). Those factors include the unfortunate disruption of custody caused by respondent’s mental illness (see, Matter of Bennett v Jeffreys, 40 NY2d 543, 549); respondent’s history of unfitness as a parent and neglect of the child (see, Matter of Hansen v Post, supra, at 704; Matter of Callahan v Denton, 114 AD2d 663); and respondent’s recent relapse while on medication (see, Matter of Kreslein v Hanley, 157 AD2d 659). Further, both the Law Guardian and the Probation Department raised serious doubts about respondent’s ability to care for the child and recommended that custody remain with petitioner (see, Matter of Zamoiski v Centeno, 166 AD2d 781, 782, lv denied 77 NY2d 803; Matter of Borst v Borst, 137 AD2d 890, 891). Having found extraordinary circumstances, the court properly awarded custody to petitioner based upon the child’s best interests. (Appeal from Order of Herkimer County Family Court, Kirk, J. — Custody.) Present — Denman, P. J., Green, Lawton, Callahan and Doerr, JJ.